DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 04/02/20.  Claims 1-20 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “auxiliary brake system…comprising…a main brake system” must be shown or the feature(s) canceled from the claim(s).   It is unclear if this “main brake system” is part of the auxiliary brake system (as claims 11 and 18 indicate) or if it is an entirely separate and distinct brake system (as Figure 4 indicates, with two systems 40, 50).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 18 are rejected because both are apparatus claims directed to an “auxiliary brake system” yet it further comprises “a main braking system.”  See claim 11, line 3; claim 18, line 2.  It is unclear if this “main brake system” is part of the auxiliary brake system (as the claim indicates) or if it is an entirely separate and distinct brake system (as the Drawings indicate).  
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Masayuki
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masayuki (JPH 01269698) (cited by Applicant).  Masayuki is directed to an electric wheel brake for an aircraft.  See Abstract. 

Claim 2: Masayuki discloses that the housing is configured to rotate relative to the torque tube.  See Fig. 1. 
Claim 3: Masayuki discloses that one or more rotor discs of the plurality of rotor discs and one or more stator discs of the plurality of stator discs are configured to translate in a direction substantially parallel to the wheel axis.  See Fig. 1. 
Claim 4: Masayuki discloses that the actuator is configured to exert a force on the disc stack in a direction substantially parallel to the wheel axis when the actuator compresses the disc stack.  See Fig. 1. 
Claim 5: Masayuki discloses that one or more rotor discs of the plurality of rotor discs are configured to rotate around the wheel axis.  See Fig. 1. 
Claim 6: Masayuki discloses a backing plate (14’) coupled to the torque tube, wherein the actuator is configured to compress the disc stack against the backing plate.  See Fig. 1. 
Claim 7: Masayuki discloses that the actuator comprises an actuating element (10’, 20-25) configured to translate in a direction substantially parallel to the wheel axis to compress the disc stack against the backing plate.  See Fig. 1. 
Claim 8: Masayuki discloses that the actuator comprises an actuator housing (20-22, 24, 26) configured to remain substantially stationary with respect to the torque tube when the actuating element translates in the direction substantially parallel to the wheel axis.  See Fig. 1. 

Claim 10: Masayuki discloses control circuitry (24) in communication with the actuator, wherein the control circuitry is configured to: receive a braking signal; and cause the actuator to compress the disc stack in response to receiving the braking signal.  See Fig. 1. 
Claim 11: Masayuki discloses control circuitry (24) configured to receive a braking signal; and a main braking system (4’) comprising a main disc stack (12’, 13’), wherein the control circuitry is configured to at least one of cause the actuator to compress the disc stack or cause the main braking system to compress the main disc stack based on the braking signal.  See Fig. 1; see also 112 rejection above.  Note: even if amended to distinguish two distinct brake systems, Masayuki may be used in a 103 rejection since it discloses incorporating the brake system on each side of the wheel.  See Figs. 1, 3. 
Claim 12: Masayuki discloses that the torque tube is configured to couple with an axial assembly (9’) surrounding the wheel axis, and wherein the housing is configured to rotationally couple with a wheel rim (2) configured to rotate around the axial assembly.  See Fig. 1. 
Claim 13: Masayuki discloses that the torque tube is configured to couple with a mandrel (9’) surrounding the wheel axis.  See Fig. 1. 
Claim 14: Masayuki discloses that the wheel axis intersects the actuator.  See Fig. 1. 
Claim 15: see claims 1 and 12 above; see also Title. 
Claim 16: see claim 3 above.
Claim 17: see claim 4 above.
Claim 18: see claim 11 above.
Claim 19: see claim 1 and 9 above. 
Claim 20: see claim 15 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657